287 F.2d 569
V. O. HAVENSv.Tracy A. HAND, Warden, Kansas State Penitentiary, Lansing, Kansas.
No. 6549.
United States Court of Appeals Tenth Circuit.
November 16, 1960.

Appeal from the United States District Court for the District of Kansas.
Jack Owen Jevons, Denver, Colo., and A. Harry Crane, Topeka, Kan., for appellant.
John Anderson, Jr., Atty. Gen., and J. Richard Foth, Asst. Atty. Gen., State of Kansas, for appellee.
Before BRATTON, PICKETT and BREITENSTEIN, Circuit Judges.
PER CURIAM.


1
Affirmed without written opinion.